 ECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  355 NLRB No. 6 
28Local 1075, Laborers™ Intern
ational Union of North 
America and Michigan Laborers™ District Coun-
cil and McCarthy & Smith, Inc.  
Cases 7ŒCCŒ
1831 and 7ŒCCŒ1832 
January 28, 2010  
DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBER 
SCHAUMBER On October 29, 2009, Administrative Law Judge Ira 
Sandron issued the attached 
decision.  The Respondents 
filed exceptions and a supporting brief, and the General 
Counsel filed an answering brief.  
The National Labor Relations Board
1 has considered 
the decision and the record in light of the exceptions and 

briefs and has decided to affirm the judge™s rulings, find-
ings,
2 and conclusions and to adopt the recommended 
Order as modified and set forth in full below.
3 ORDER The National Labor Relations Board orders that the 
Respondents, Local 1075, Laborers™ International Union 

of North America, Mount Morris, Michigan, and Michi-
gan Laborers™ District Council, Lansing, Michigan, their 
officers, agents, and representatives, shall 
1. Cease and desist from 
                                                          
 1 Effective midnight December 28, 2007, Members Liebman, 
Schaumber, Kirsanow, and Walsh 
delegated to Members Liebman, 
Schaumber, and Kirsanow, as a three-member group, all of the Board™s 
powers in anticipation of the expira
tion of the terms of Members Kir-
sanow and Walsh on December 31, 2007. 
 Pursuant to this delegation, 
Chairman Liebman and Member Schaumber constitute a quorum of the 
three-member group.  As a quorum, they have the authority to issue 

decisions and orders in unfair labor practice and representation cases.  

See Sec. 3(b) of the Act.  See 
Teamsters Local 523 v. NLRB
, ___F.3d___, 2009 WL 4912300 (10th Cir. Dec. 22, 2009); 
Narricot 
Industries, L.P. v. NLRB
, 587 F.3d 654 (4th Cir. 2009); 
Snell Island 
SNF LLC v. NLRB
, 568 F.3d 410 (2d Cir. 2009), 
petition for cert. filed 
78 U.S.L.W. 3130 (U.S. Sept. 11, 2009) (No. 09-328); 
New Process Steel v. NLRB
, 564 F.3d 840 (7th Cir. 2009), cert. granted 130 S.Ct. 
488 (2009); 
Northeastern Land Services v. NLRB
, 560 F.3d 36 (1st Cir. 
2009), petition for cert. filed 78 U.S.
L.W. 3098 (U.S. Aug. 18, 2009) 
(No. 09-213).  But see 
Laurel Baye Healthcare of Lake Lanier, Inc
. v. 
NLRB, 564 F.3d 469 (D.C. Cir. 
2009), petition for cert. filed 78 
U.S.L.W. 3185 (U.S. Sept. 29, 2009) (No. 09-377). 
2  The Respondents have excepted to
 some of the judge™s credibility 
findings.  The Board™s established policy is not to overrule an adminis-
trative law judge™s credibility reso
lutions unless the clear preponder-
ance of all the relevant evidence convi
nces us that they are incorrect.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the record and find no 
basis for reversing the findings. 
3  We shall modify the judge™s recommended Order to include Con-
trast Mechanical, Inc., a neutral em
ployer whose employees worked at 
the jobsite, in the cease-and-desist 
provisions and to conform to the 
Board™s standard remedial language.  We shall also substitute a new 
notice. (a) Inducing or encouragin
g any individual employed 
by Casadei Steel Inc., Delta Temp, Inc., Gillis Electric, 

Contrast Mechanical
 Inc., and Port Huron Roofing Com-
pany, or any other person engaged in commerce or in an 
industry affecting commerce, to
 engage in a strike or a 
refusal to perform work in the course of employment, 
where an object is to force or
 require McCarthy & Smith, 
Inc., or any other person to cease doing business with 

Brazen & Greer, Inc. and Gemelli Concrete, LLC. 
(b) Threatening, coercing, or restraining McCarthy & 
Smith, Inc., Casadei Steel In
c., Delta Temp, Inc., Gillis 
Electric, Contrast Mechanical
 Inc., and Port Huron Roof-
ing Company, or any other person engaged in commerce 

or in an industry affectin
g commerce, by picketing, 
where an object thereof is to force McCarthy & Smith, 
Inc., or any other person to cease doing business with 

Brazen & Greer, Inc. and Gemelli Concrete, LLC. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days after service by the Region, post at 
their Lansing, Michigan office and Mount Morris, 
Michigan union hall, in locations where notices are cus-

tomarily posted, copies of the attached notice marked 
ﬁAppendix.ﬂ
4  Copies of the notice, on forms provided by 
the Regional Director for Region 7, after being signed by 

the Respondents™ authorized
 representatives, shall be 
posted by the Respondents and maintained for 60 con-
secutive days in conspicuous places including all places 

where notices to members ar
e customarily posted. Rea-
sonable steps shall be taken by the Respondents to ensure 
that the notices are not altered, defaced, or covered by 
any other material. 
(b) Within 14 days after service by the Region, sign 
and return to the Regional Director sufficient copies of 
the notice for posting by McCarthy & Smith, Inc., or any 
of the other employers named in the complaint, if will-

ing, at all places where their notices to employees are 
customarily posted. 
(c) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondents have taken to 

comply with this Order. 
  
                                                             
 4  If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 LABORERS LOCAL 1075 
(MCCARTHY & SMITH
, INC.) 29APPENDIX 
NOTICE TO MEMBERS POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we vio-
lated Federal labor law and has ordered us to post and obey 
this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist a union 

Choose representatives to bargain on your behalf 
with your employer 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT
 induce or encourage 
any individual em-
ployed by Casadei Steel Inc., Delta Temp, Inc., Gillis 
Electric, Contrast Mechanical
 Inc., and Port Huron Roof-
ing Company, or any other person engaged in commerce 

or in an industry affecting 
commerce, to engage in a 
strike or a refusal to perform work in the course of em-
ployment, where an object is to force McCarthy & 

Smith, Inc., or any other pers
on to cease doing business 
with Brazen & Greer, Inc. 
and Gemelli Concrete, LLC. 
WE WILL NOT
 threaten, coerce, or restrain McCarthy & 
Smith, Inc., Casadei Steel In
c., Delta Temp, Inc., Gillis 
Electric, Contrast Mechanical
 Inc., and Port Huron Roof-
ing Company, or any other person engaged in commerce 

or in an industry affectin
g commerce, by picketing, 
where an object is to for
ce McCarthy & Smith, Inc. or 
any other person to cease doing business with Brazen & 
Greer, Inc. and Gemelli Concrete, LLC. 
LOCAL 1075
, LABORERS
™ INTERNATIONAL 
UNION OF 
NORTH 
AMERICA AND 
MICHIGAN 
LABORERS
™ DISTRICT 
COUNCIL Sarah Pring Karpinen, Esq., 
for the General Counsel. 
Scott Graham, Esq. (Scott Graham, PLLC), 
of Portage, Michi-
gan, for the Respondents. 
Scott Fisher (Associated General Contractors of Michigan), 
of 
Lansing, Michigan, for the Charging Party. 
DECISION STATEMENT OF THE 
CASE IRA SANDRON
, Administrative Law Judge. The consolidated 
complaint, issued on June 30, 2009,
1 arose from unfair labor 
practice (ULP) charges that McCarthy & Smith, Inc. (MS) filed 
against Local 1075, Laborers™ 
International Union of North 
America (the Local) and Michigan Laborers™ District Council 
                                                          
 1 All dates hereinafter occurred in 2009, unless otherwise specified. 
(the District Council), alleging vi
olations of Section 8(b)(4)(i) 
and (ii)(B) of the National La
bor Relations Act (the Act). 
Pursuant to notice, I conducted a trial in Detroit, Michigan, 
on August 26, 2009, at which the 
parties had full opportunity to 
be heard, to examine and cross-examine witnesses, and to in-
troduce evidence. I have considered the helpful posthearing 
briefs that the General C
ounsel and Respondents filed. 
Issue 
From June 4Œ25, did Respondents 
jointly engage in unlawful 
secondary picketing at MS™ Ma
rysville High School, Marys-
ville, Michigan jobsite (the jobsite), in furtherance of its labor 
dispute with Gemelli Concrete, LLC (Gemelli) and Brazen & 
Greer, Inc. (BG). 
Witnesses 
The General Counsel called Brian MacAskill, MS™ project 
superintendent; Steve Banchero, 
MS™ senior project manager; 
Rebecca Gemelli, part owner of Gemelli; and Don Bovre, di-
rector of labor relations of the American General Contractors of 
Michigan (AGC), out of its 
Lansing, Michigan office. 
The General Counsel also called, as an adverse witness un-
der Section 611(c) of the Act, William Bartlett of the Abate-
ment Coordinator Trust Fund, an affiliate of the District Coun-
cil. Respondents™ counsel 
questioned him thereafter. 
Most salient facts are undisputed, and differences in the tes-
timony of the General Counsel™s witnesses in chief and of Bart-
lett were in details rather than 
substance. To the extent that 
MacAskill differed from Bartlett in his descriptions of the pick-
eting, I find the former more reliable. He testified credibly and 
in detail and did not appear to 
make efforts to exaggerate the 
facts. Bartlett, on the other hand
, gave inconsistent testimony 
on the motivation behind the picketing and was somewhat eva-
sive in answering whether the pickets continued to picket at the 
neutral gate after implementati
on of a dual-entrance system 
starting on June 9. 
Facts 
Based on the entire record, including testimony and my ob-
servations of witness demeanor
, documents, and stipulations, I 
find the following. Jurisdiction as alleged in the complaint has 
been admitted, and I so find. 
The Parties and their Relationships 
The AGC serves as a multiemployer bargaining representa-
tive in negotiating contracts with the District Council and its 
local affiliates, including the Local.
2  By letter of March 6, 
Bovre notified the District Council of the AGC™s intent to ter-
minate the 2006Œ2009 agreement that expired on May 31.
3 Employer-members of the AGC
 may also sign ﬁindependent 
agreementsﬂ with the District 
Council and its locals. Gemelli 
and BG signed such agreements
, which also expired on about 
May 31.
4 MS is a construction management company and member of 
the AGC, southeast branch. It ha
s never been party to any AGC 
                                                          
 2 See GC Exh. 18, a list of companies that have signed powers of at-
torney authorizing AGC to negotiate on their behalves. 
3 GC Exh. 19. 
4 See Jt. Exh. 2. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 30multiemployer contract with Respondents, and the AGC has 
never bargained on its behalf. It
 has had no employees perform-
ing labor work on the jobsite at any time relevant. 
MS contracted with the Marysville, Michigan public school 
system to manage and coordinate
 all facets of construction of 
the new Marysville High School. The project started in ap-
proximately mid-July 2008 and is anticipated to continue into 
2011. The current phase involves the work of approximately 45 
contractors and subcontractors that
 have contracts directly with 
the school district.
5  These include Gemelli and BG. 
Picketing from June 4Œ8 
Prior to June 9, the jobsite had one active entrance, located 
on Delaware Street near the southeastern corner of the site.
6 Picketing began at between 6Œ6:
30 a.m. on June 4, with signs 
stating ﬁNo Contract No Work Laborers Local #1075.ﬂ The 
pickets stayed until about 2:30 p.
m. These were more or less 
the hours of picketing throughout its duration. 
MacAskill testified without controversion, and I find, that he 
went over to the pickets and asked Jeff Perkins, the Local™s 
business agent, what the dispute 
concerned. Perkins replied that 
the union had a dispute with the AGC out of Lansing concern-
ing funding of the retirement package: the AGC had given them 
a final proposal thereon in negoti
ations, said, ﬁTake it, or leave 
it,ﬂ and then left the table. 
Between approximately 6:30Œ7 a.
m., employees of the fol-
lowing contractors showed up for 
work: BG, Casadei Steel Inc. 
(Casadei), Port Huron Roofing Company (Port Huron), Con-
trast Mechanical Inc. (Contrast), Delta Temp, Inc. (Delta), and 
Gillis Electric (Gillis). BG, contr
acted to do masonry work, was 
the only company that would have
 used laborers that day. The 
employees of all of these co
mpanies except Contrast, a nonun-
ion plumbing contractor, left with
in an hour or so without per-
forming any work. Gemelli was not scheduled to work until 
later in the following week. 
On June 5, employees of 
Contrast, Delta, and Casadei 
crossed the picket line; employees of BG, Gillis, and Port 

Huron again showed up but left without working. 
On June 8, Casadei, Contra
st, and Delta employees per-
formed work; Gillis employees did not. On or about this date, 
Bartlett, as a representative of the District Council, began par-
ticipating in the picketing, having been asked to do so by Dis-
trict Council Business Manager Gary Jorgensen. 
Establishment of Separate Gates 
On the late afternoon of June 5, MS took steps to set up a 
second viable entrance, about 300 feet north of gate 1 on Dela-
ware.7  By letter of June 5, sent
 by certified mail and received 
by the Local on June 8, and also by fax of June 5, Banchero 
notified the Local that a dual-ent
rance system would be in ef-
fect beginning on June 9, with gate A to be for BG and Ge-
melli, and gate B for all other companies.
8  Banchero similarly 
notified BG and Gemelli and other companies of such.
9  Ma-
                                                          
 5  See GC Exh. 2. 
6 See gate 1 (aka gate ﬁBﬂ) on GC Exh. 3, a diagram. 
7 Gate ﬁAﬂ on GC Exh. 3. 
8 GC Exhs. 11 & 14. 
9 See GC Exh. 15. 
cAskill provided Gemelli a key to gate A. He did not give one 

to BG because its employees had not crossed the picket line, 
and he could open the gate for them if necessary. 
Late in the day on June 8, MS 
put up signs at the two gates, 
identifying gate 1 as ﬁgate B,ﬂ and the other as ﬁgate A.ﬂ The 
latter stated that it was exclusiv
ely reserved for personnel, visi-
tors, subcontractors, and suppliers of BG and Gemelli; all oth-
ers must use gate B. The sign at gate B said that it was for the 
use of employees, vis
itors, subcontractors, 
and suppliers of all 
companies except BG and Gemelli.
10  The entrances were about 
the same width between hinge posts. 
Picketing, June 9Œ25 
The pickets arrived at their normal time on the morning of 
June 9, carried the same signs, 
and picketed at gate B. Ma-
cAskill testified without controversion, and I find, the follow-
ing. He asked Perkins to move th
e picketing to gate A. Perkins 
responded that they did not need to move because this was an 
informational picket line. 
The pickets did not change their location. Gillis employees 
showed up that day and worked. 
BG employees continued to be 
scheduled on a daily basis, but they honored the picket line. 
Until the last day of picketing, on June 25, the pickets usu-
ally stayed at or in the vicinity
 of gate B, but on several hot 
days, they moved out to a tree about 100Œ200 feet away.
11  They never picketed at gate A. 
On about June 24, shortly after BG signed an agreement, the 
picket signs added ﬁGemelli Concrete.ﬂ
12  Gemelli employees 
never crossed the picket line. 
Gemelli testified without controversion, and I find the fol-
lowing. After expiration of Gemelli™s independent agreement 
with Respondents, she directly 
negotiated a new contract with 
Chris Chwalek, the District Council™s secretary-treasurer. They 
had about five conversations dur
ing the period from early June 
to June 25. In the first, he called, identified himself, and said 
that she would be receiving by email a new agreement to re-
view. In about the third conversation, Chwalek stated that an 

NLRB agent had told him that he needed to put Gemelli™s name 
on the sign, which he was going 
to do; he urged her to sign a 
new agreement. During negotiations, Gemelli sought advice 
from the AGC. On June 25, she signed an agreement, which representatives 
of both the Local and the District Council also signed.
13 Ge-
melli employees performed at the jobsite the following day. 
Bartlett testified, and I find, 
that the picketing stopped be-
cause Gemelli signed a contract.
14   In this regard, MacAskill 
testified without controversion, and I further find, that on the 
morning of June 26, he heard Bartlett call to him from across 
the street, ﬁThanks, Brian. Gemelli signed, and we™re all set.ﬂ
15                                                           
 10 See GC Exhs. 4Œ7, photographs. 
11 See GC Exhs. 8Œ10 & 20, photographs. 
12 Tr. 147, testimony of Bartlett. 
13 GC Exh. 16. 
14 Tr. 149. 
15 Tr. 87. I therefore do not credit Ba
rtlett to the extent he testified 
that the picketing related to Responde
nts™ impasse in negotiations with 
the AGC.   LABORERS LOCAL 1075 
(MCCARTHY & SMITH
, INC.) 31There is no assertion that the pickets ever blocked the gates 
or otherwise engaged in interfe
rence or disruption. Conversa-
tions between MacAskill and Perkins were always amiable. No 
evidence was introduced that the integrity of the dual-gate sys-
tem was ever breached. 
Analysis and Conclusions 
The District Cou ncil and Local as Joint Respondents 
The picket signs identified only the Local, and Respondents™ 
joint answer denied that the 
District Council and the Local 
acted in concert and in a joint 
venture in the picketing conduct. 
However, the District Counsel ha
d direct and integral involve-
ment therein, as reflected by the fact that its business manager 
asked Bartlett to participate in pi
cketing, and he did so. Further, 
during the period of picketing, Gemelli was engaged in contract 
negotiations directly with the 
District Council™s secretary-
treasurer and with no one from 
the Local, and its June 25 
agreement was with both the Di
strict Council and the Local. 
In these circumstances, I conclude that the District Council 
was jointly liable with the Local for any violations. 
The Picketing 
Briefly stated, Section 8(b)(4)(B
) of the Act prohibits a labor 
organization that has an object 
of forcing or requiring any per-
son to cease doing business with any other person to (i) induce 
or encourage any individual to strike or refuse to perform work 
or provide services during the course of his or her employment; 
or (ii) threaten, coerce, or restrain a person engaged in com-
merce or in an industry affe
cting commerce. ﬁInformational 
picketingﬂ intended solely to 
inform the public of a labor dis-
pute is exempt from
 this prohibition. Put another way, a labor organi
zation cannot picket with an 
object of interfering with the operations of employers with 
which it has no labor dispute (secondary employers) in order to 
exert pressure on employers with which it has a disagreement 
(primary employers). 
Picketing that has as one of its objects such a secondary ob-
jective is illegal, even if the union has other goals as well. 

Denver Building Trades Council v. NLRB
, 341 U.S. 675, 689 
(1951). Respondent™s intent, not the effect of the picketing, 
determines a violation. 
NLRB v. International Rice Milling Co.
, 341 U.S. 665, 672 (1951); 
Carpenters (DWA Trade Show & 
Exposition Services)
, 339 NLRB 1027 (2003). 
Picketing may occur at a ﬁcommon situs,ﬂ i.e., a jobsite 
where work is being performed by an employer with which a 
union has a labor dispute (a primary employer) and by other 
employers (neutral employers). In such situations, the union™s 
right to exert pressure on the former must be balanced with the 
need to protect neutral employers from enmeshment in a dis-
pute not their own. 
Denver Building Trades Council,
 above at 
691. In the lead case of 
Sailors Union (Moore Dry Dock)
, 92 
NLRB 547, 549 (1950), the Board set out certain standards to 
determine whether picketing at a common situs is primary in 
nature, as opposed to secondary: 
 1. The picketing is strictly limited to times when the si-
tus of the dispute is located
 on the secondary employer™s 
premises. 
2. At the time of the picketing, the primary employer is 
engaged in normal business at the situs. 
3. The picketing is limited to places reasonably close 
to the location of the situs. 
4. The picketing clearly discloses that the dispute is 
with the primary employer. 
 Failure to comply with one of more of these standards cre-
ates a strong but rebuttable pres
umption that the picketing had 
an unlawful secondary object. 
Electrical Workers Local 970 
(Interox America)
, 306 NLRB 54, 58 (1992); 
Electrical Work-
ers Local 332 (W.S.B. Electric)
, 269 NLRB 417, 421 (1984). 
As a means of isolating the situs of a union™s labor dispute 
with a primary employer, a separate entrance or gate can be 
reserved for the separate and exclusive use of the primary em-
ployer and its employees, supplie
rs, and customers, with other 
gates reserved for the exclusive use of neutral employers and 
their employees, suppliers, and customers. See 
Electrical 
Workers Local 761 v. NLRB
, 366 U.S. 667, 681Œ682 (1961). 
When a valid dual-entrance system is in effect, a union™s pick-
eting at a neutral gate violates 
Moore Dry Dock
, above, and 
gives rise to the presumption th
at the union™s objective is sec-
ondary. 
Electrical Workers Local 98 (Telephone Man)
, 327 
NLRB 593, 600 (1999); 
Operating Engineers Local 150 (Har-
sco Corp.)
, 313 NLRB 659, 668 (1994), enfd. 47 F.3d 218 (7th 
Cir. 1995). 
The General Counsel contends that Respondents™ picketing 
demonstrated a secondary object prior to June 9 because the 
picket signs did not identify 
the employers with whom Respon-
dents had a dispute and because 
the picketing occurred at times 
when both primary contractors were absent from the site. The 
General Counsel avers the same for the picketing from June 9 
on, as well as that Respondents picketed at the gate reserved for 
neutral contactors. 
First of all, it is patently clear that the labor dispute in ques-
tion involved BG and Gemelli. Gemelli signed an agreement on 
June 25, and Bartlett admitted that picketing stopped the next 
day because of that. This was further evidenced by Bartlett™s 
calling to MacAskill on the morning of June 26 that ﬁGemelli 
signed, and we™re a
ll set.ﬂ Further, immediately after BG 
signed an agreement in late June, the Union had ﬁGemelli Con-
creteﬂ added to its picket signs
. I note that MS had no laborers 
on the jobsite and was not party to the AGC multiemployer 
contract with the Responde
nts that had expired. 
It is undisputed that the picket
 signs did not identify the pri-
mary employer(s) until shortly before the last day of picketing 
on June 25, when ﬁGemelli Concreteﬂ was finally added. Thus, 
I conclude that the picketing failed to meet 
Moore Dry Dock
 on 
this basis. See 
DWA Trade Show,
 above at 1029. 
As far as picketing when the primary employers were absent, 
Gemelli was not scheduled until later in the second week of 
picketing. However, BG, the 
other primary employer, was 
scheduled to perform work as of the first day of picketing, June 
5. Indeed, its employees showed up but refused to cross the 
picket line. During the entire 
period of picketing, BG was 
scheduled to perform jobsite wo
rk on a continuous basis. Ac-
cordingly, I do not conclude that picketing ran afoul of 
Moore Dry Dock on this account. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 32Finally, I turn to the dual-gate system that MS established on 
June 9. Respondents were on notice of this prior to June 9, 
maybe as early as June 5 but certainly by June 8. In any event, 
MacAskill asked Perkins to move the picketing to gate A on the 
morning of June 9, and Perkin
s refused. From June 9Œ25, Re-
spondents frequently picketed at or 
near gate B, and never at or 
near gate A. I therefore conclude that the pickets™ failure to 
confine their picketing to the situs of their labor dispute with 
BG and Gemelli on or after June 
9 was a further reflection of an 
unlawful secondary objective under 
Moore Dry Dock
. See 
Oil Workers Local 1-591 (Burlington Northern Railway)
, 325 
NLRB 324, 328 (1998). 
Accordingly, I conclude that 
the evidence raises a strong but 
rebuttable presumption that the picketing had a secondary ob-
jective. I further conclude that that the Union has failed to rebut 
this presumption and, conseque
ntly, that the picketing was 
unlawful under Section 8(b)(4)(B)(i) and (ii). See 
Burlington 
Northern Railway
, ibid. 
CONCLUSIONS OF 
LAW 1. Respondents are labor organiza
tions within the meaning of 
Section 2(5) of the Act. 
2. The Charging Party and th
e other contractors and subcon-
tractors performing work at th
e jobsite are employers engaged 
in commerce within the meaning of Section 2(2), (6), and (7) 
and 8(b)(4) of the Act. 
3. By the following conduct, 
Respondents engaged in unfair 
labor practices affecting commerce within the meaning of Sec-
tion 2(6) and (7) of the Act and violated Section 8(b)(4)(i) and 
(ii)(B) of the Act: 
(a) Induced or encouraged individuals employed by neutral 
employers to engage in a strike or a refusal to perform work in 
the course of employment, with 
an object of forcing or requir-
ing the Charging Party to cease doing business with Brazen & 
Greer, Inc. and Gemelli Concrete, LLC, the primary employers. 
(b) With such an object, threatened, coerced, or restrained 
the Charging Party and other neutral employers. 
REMEDY Because I have found that the Respondents have engaged in 
certain unfair labor practices, I find that they must be ordered to 
cease and desist and to take certain affirmative action designed 
to effectuate the policies of the Act. 
[Recommended Order omitted from publication.] 
    